Citation Nr: 1422218	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to July 1984 and from March 2003 to July 2003.  The Veteran also had additional service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In July 2012, the Veteran provided testimony at a videoconference hearing, before the undersigned Veterans Law Judge, the transcript of which is of record.  Also in July 2012, the Veteran submitted additional evidence to the Board in the form of a statement from his spouse.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for the claim.

In July 2012 testimony, the Veteran stated he believed his sleep condition is linked to active service due to the musty living conditions at Fort Riley, Kansas during 2002.  Additionally, a November 2010 VA sleep medicine note provided some indication of a current disability, as the record reflects the Veteran complained of snoring, daytime fatigue and apnea observed by his wife.  Subsequent VA treatment records indicate the Veteran had a home sleep study and received a continuous positive airway pressure (CPAP) machine but the records do not provide a definitive diagnosis of sleep apnea.  However, the Veteran has testified that he has been diagnosed with sleep apnea, and as there is at least an indication of a link between the Veteran's current sleep apnea and his military service based on his sworn testimony regarding symptoms in service, the Board finds that a VA examination is warranted on remand. See McLendon, 20 Vet. App. at 81.

Additionally, in July 2012 testimony, the Veteran stated that after the 2002 deployment to Fort Riley, Kansas, he was diagnosed with sleep apnea and received VA treatment including a CPAP machine.  As described above, the first VA treatment record associated with the file which reflects complaints or treatment for a sleep problem is in November 2010; however, VA treatment records from 2002 are not associated with the claims file.  Additionally, a July 2012 rating decision referenced Omaha VA Medical Center (VAMC) records, dated from September 2008 to July 2012.  An April 2013 rating decision referenced records from the Omaha VAMC, dated from November 2008 to April 2013.  The claims file contains records from the Omaha VAMC from August 2008 to August 2011.  Thus, on remand all VA treatment records for the Veteran should be obtained, from the VA Nebraska-Western Iowa Health Care System and any associated outpatient clinics, including from 2002, and from August 2011 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

There are two rating decisions associated with the claims file subsequent to certification of this appeal to the Board.  Specifically, a July 2012 rating decision referenced review of VA treatment records, detailed above, but also referenced a May 2012 claim for benefits, two July 2012 VA examinations, and a June 2012 Veterans Claims Assistance Act of 2000 (VCAA) response.  Additionally, an April 2013 rating decision adjudicated the issue on appeal here, as well as another issue.  The April 2013 rating decision referenced evidence including VA treatment records, as described above, an August 2012 medical opinion, and a February 2013 VCAA response.  These documents are not currently in the claims file including the electronic portion of the claims file.  Thus, on remand these documents should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

Additionally, a November 2010 VA sleep medicine note referenced that the Veteran had a sleep study from the Midlands Hospital, which is not of record.  A March 2008 private treatment record, received from Dr. Scott Fasse, but signed by advanced practice registered nurse, Jody Petersen, referenced an order for a sleep study from Allegiant Hospital, which is not of record.  Thus, the necessary authorization should be obtained from the Veteran and any relevant private treatment records, from Midlands Hospital and Allegiant Hospital, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, in July 2012 testimony, the Veteran stated he had four months of active duty in 2002.  The record does not contain information regarding this period of service.  Thus on remand, all periods of the Veteran's active duty, active duty for training or inactive duty for training, should be identified.  Also in July 2012 testimony, the Veteran explained that he is still active within the Army National Guard. Thus, updated treatment records from the Army National Guard should be obtained and associated with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian to verify all periods of the Veteran's active duty, active duty for training or inactive duty for training.  Additionally, as the Veteran is still active within the Army National Guard, obtain updated service treatment records.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain any relevant private treatment records, from Midlands Hospital and Allegiant Hospital.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

3.  Obtain all VA treatment records for the Veteran from VA Nebraska-Western Iowa Health Care System and any associated outpatient clinics, including from 2002 and from August 2011 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Associate the evidence referenced in the July 2012 rating decision and the April 2013 rating decision, with the claims file, to include two July 2012 VA examinations, a June 2012 and February 2013 VCAA responses and an August 2012 medical opinion.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep apnea.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  If sleep apnea is diagnosed, the examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that the sleep apnea had its onset in active service or is otherwise related to active service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

6.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

7.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


